Title: John King to the American Commissioners, 9 October 1777
From: King, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Nantes October 9th. 1777
Agreeable to my Promise I beg leave to inform you that I shall leave this place in about Nine Days, and will with pleasure take charge of any Letter’s &c. that you may send to America. I have met with no person inclinable to advance their Credit in behalf of the State of Virginia, except Messers. J. Gruel & Co., who have undertakeing for £6000 Sterling and the Goods are now getting ready to be Ship’d immediately for Ocarocoak in No. Carolina. It was necessity that obliged me to engage with those Gentlemen. I shall take care to have proper articles signed before I leave here. Please forward me the latest Paper’s to take with me, on the other side is the Signal to be observed at Cape Henry for the Bennefit of those that may go to Virginia and Maryland. I remain Gentlemen Your Most humble Servant
John King
Honble Doct. Franklin Silas Dean Arthur Lee Esqr.


Signal to be observed at Cape Henry
If it’s very dangerouse to get in that is to say if the Men of War command the Capes Four Distinct Fire’s will be seen.
If they are within the Cape’s and ly in Hampton Road or pretty high up Chesepeak, three distinct will be seen.
If no Danger their Two distinct Fires will appear.
A Guard of 50 Men stationed their for the Protection of Vessells that may go on shore to get clear of the Enemy.
J. King

 
Addressed: Doct. Franklin / at / Passy / prés de Paris
Notation: Jn. King Oct 9. 77 Nantes.
